919 F.2d 140
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Sherman Alexander HENDERSON, Plaintiff-Appellant,v.STATE OF TENNESSEE, et al., Defendants-Appellees.
No. 90-5508.
United States Court of Appeals, Sixth Circuit.
Nov. 28, 1990.

1
Before WELLFORD and ALAN E. NORRIS, Circuit Judges, and BALLANTINE, Chief District Judge.*

ORDER

2
Sherman A. Henderson, a Tennessee prisoner proceeding without benefit of counsel, appeals from the judgment of the district court dismissing his complaint.  This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the record and briefs, this panel unanimously agrees that oral argument is not needed.  Fed.R.App.P. 34(a).


3
Seeking monetary damages, a declaratory judgment and injunctive relief, Henderson alleged that everyone involved in his arrest and conviction for first degree murder and armed robbery conspired to deny his constitutional rights.  The district court ordered that the suit be dismissed because, inter alia, the statute of limitations had expired and because each of Henderson's claims were barred on other grounds.


4
Upon review, we find no error.  Henderson's complaint exceeded the applicable statute of limitations.  His arrest and conviction occurred in 1979.  He filed his complaint in 1989.  Therefore, Henderson clearly exceeded the one-year statute of limitations contained in Tenn.Code Ann. Sec. 28-3-104(a).   See Berndt v. Tennessee, 796 F.2d 879, 883 (6th Cir.1986);  Wright v. Tennessee, 628 F.2d 949, 951 (6th Cir.1980) (en banc).  Moreover, the Tennessee tolling statute does not apply to Henderson.  Therefore, Henderson's complaint clearly lacked an arguable basis in law.   Neitzke v. Williams, 109 S.Ct. 1827, 1831 (1989).


5
Accordingly, we hereby affirm the judgment of the district court for the reasons set forth in the court's memorandum and order dated February 16, 1990.  Rule 9(b)(5), Rules of the Sixth Circuit.



*
 The Honorable Thomas A. Ballantine, Chief U.S. District Judge for the Western District of Kentucky, sitting by designation